UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-2264



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JACOB WAYNE LONG,

                                              Claimant - Appellant,

          and


$1197.00   US   CURRENCY;   ONE  1967   CAMARO
CHEVROLET,    Vin  #124377N13878;   ONE   1997
KAWASAKI 4-WHEELER, Vin #JKAVFKB12WB500920;
ONE 1991 MAZDA SUV, Vin #4F2CU44XMUM12755; ONE
1987   ITASCA   CHEVROLET   R/V  CAMPER,   Vin
#1GBKP37W7H3328434,

                                                        Defendants.


                             No. 07-1133



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

RONALD LONG,

                                              Claimant - Appellant,

          and
$1197.00   US   CURRENCY;   ONE  1967   CAMARO
CHEVROLET,    Vin  #124377N13878;   ONE   1997
KAWASAKI 4-WHEELER, Vin #JKAVFKB12WB500920;
ONE 1991 MAZDA SUV, Vin #4F2CU44XMUM12755; ONE
1987   ITASCA   CHEVROLET   R/V  CAMPER,   Vin
#1GBKP37W7H3328434,

                                                          Defendants.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:00-cv-00164-WLO)


Submitted: June 15, 2007                      Decided:   July 10, 2007


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jacob Wayne Long and Ronald Long, Appellants Pro Se.   Lynne P.
Klauer, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Jacob W. Long and Ronald

Long appeal the district court’s order denying their motions to set

aside default judgment.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    United States v. Long and United States v.

$1197.00 US Currency, No. 1:00-cv-00164-WLO (M.D.N.C. Aug. 31, 2006

& Sept. 1, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -